               Case 2:17-cr-00185-JCC Document 62 Filed 04/09/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR17-0185-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    MICHAEL ANTHONY AVINGER,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s second motion for an extension
18   of time to respond to Mr. Avinger’s pro se motion for compassionate release (Dkt. No. 61). The
19   Government sought the first extension, in part, to investigate whether Mr. Avinger’s daughter is
20   being cared for adequately because Mr. Avinger’s motion is premised, in large part, on his
21   allegations that she is not. (See Dkt. No. 58 at 1.) After that extension was granted, the
22   Government filed a motion requesting that the Court authorize the Washington State Department
23   of Children, Youth, and Families to release Child Protective Services records that are relevant to
24   the Government’s investigation. (See Dkt. No. 60.) That motion is noted for consideration on
25   April 23, 2021. (Id.) The Government now requests that the Court extend the deadline for it to
26   respond to Mr. Avinger’s motion until May 4, 2021, so that the Court can address the pending


     MINUTE ORDER
     CR17-0185-JCC
     PAGE - 1
               Case 2:17-cr-00185-JCC Document 62 Filed 04/09/21 Page 2 of 2




 1   motion for CPS records and the Government can review the records. (See Dkt. No. 61.) The

 2   Court also finds that an extension is necessary so that Mr. Avinger has an opportunity to respond

 3   to the Government’s motion. Having thoroughly considered the motion and the relevant record

 4   and finding good cause, the Court GRANTS the motion. The Government shall respond to the

 5   motion no later than May 3, 2021. Since the Government seeks to respond to the motion on a

 6   Tuesday rather than a Monday, as is standard under the Local Rules, the Court DIRECTS the

 7   Clerk to renote Mr. Avinger’s motion for compassionate release for consideration on Monday,

 8   May 10, 2021. This will allow Mr. Avinger the same amount of time between the response and
 9   his reply deadline as is standard under the Local Criminal Rules.
10          DATED this 9th day of April 2021.
11                                                         William M. McCool
                                                           Clerk of Court
12
                                                           s/Paula McNabb
13
                                                           Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR17-0185-JCC
     PAGE - 2
